August 26, 2005


Mr. Steven Joseph Blanco
Delgado, Acosta, Braden & Jones, P.C.
221 North Kansas, Suite 2000
El Paso, TX 79901-1440
Mr. John P. Mobbs
4157 Rio Bravo
El Paso, TX 79902

RE:   Case Number:  02-1185
      Court of Appeals Number:  08-01-00217-CV
      Trial Court Number:  2000-118

Style:      YSLETA INDEPENDENT SCHOOL DISTRICT
      v.
      GUSTAVO MONARREZ AND JOSE RODRIGUEZ

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in  the  above-referenced  cause  as  reinstated.   The
court of appeals' opinion is ordered published.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Hector Enriquez|
|   |Jr.                |
|   |Ms. Denise Pacheco |